--------------------------------------------------------------------------------

 


LEASE
 


 
Between
 


 
QR LUBBOCK TEXAS PROPERTIES, L.P.,
a Texas limited partnership,
 
as “Landlord”
 


 
and
 


 
ESC IV, LP,
a Washington limited partnership,
(doing business in the State of Texas as Texas - ESC IV, L.P.)
 
as “Tenant”
 


 


 
Dated as of March 1, 2005
 


 


 




 



--------------------------------------------------------------------------------






 
1
 
Term
1
2
 
Rent
1
 
2.1
 
Initial Term Rent
1
 
2.2
 
Landlord’s Investment; Rent Adjustments
2
 
2.3
 
Renewal Term Rent
2
 
2.4
 
Rent Caps and Floor
2
 
2.5
 
Payment Terms
3
 
2.6
 
Absolute Net Lease
3
3
 
Late Charges
3
4
 
Security Deposit; Collateral for Lease Obligations
3
5
 
Taxes and Other Charges
5
 
5.1
 
Protests
5
 
5.2
 
Impounds
5
6
 
Insurance
6
 
6.1
 
Requirements
6
 
6.2
 
Exceptions to Insurance Requirements
7
 
6.3
 
Reimbursement of Landlord’s Costs
8
 
6.4
 
Determination of Commercial Reasonableness
8
 
6.5
 
Insurance Required under Wells Fargo Loan Documents
9
7
 
Use, Regulatory Compliance and Preservation of Business
9
 
7.1
 
Permitted Use; Qualified Care
9
 
7.2
 
Regulatory Compliance
9
 
7.3
 
Preservation of Business
11
8
 
Acceptance, Maintenance, Upgrade, Alteration and Environmental
11
 
8.1
 
Acceptance “AS IS”; No Liens
11
 
8.2
 
Tenant’s Maintenance Obligations
11
 
8.3
 
Upgrade Expenditures
11
 
8.4
 
Alterations by Tenant
12
 
8.5
 
Hazardous Materials
13
9
 
Tenant Property and Security Interest
13
 
9.1
 
Tenant Property
13
 
9.2
 
Landlord’s Security Interest and Financing Statements
14
10
 
Financial, Management and Regulatory Reports
15
11
 
Representations and Warranties
15
12
 
Events of Default
15
13
 
Remedies
17
 
13.1
 
General
17
 
13.2
 
Receivership
17
 
13.3
 
Remedies Cumulative; No Waiver
18
 
13.4
 
Performance of Tenant’s Obligations
18
14
 
Provisions on Termination
18
 
14.1
 
Surrender of Possession
18
 
14.2
 
Removal of Tenant Personal Property
19
 
14.3
 
Management of Premises
19
 
14.4
 
Holding Over
20
 
14.5
 
Survival
20
15
 
Certain Landlord Rights
20
 
15.1
 
Entry and Examination of Records
20
 
15.2
 
Grant Liens
20
 
15.3
 
Estoppel Certificates
21
 
15.4
 
Conveyance Release
21
16
 
Assignment and Subletting
21
17
 
Damage by Fire or Other Casualty
22
18
 
Condemnation
22
19
 
Indemnification
22
20
 
Disputes
23
21
 
Notices
23
22
 
Miscellaneous
24
23
 
Collateral for Other Leases
25
24
 
Leverage Covenant
25




 


EXHIBITS:
 
EXHIBIT A  LEGAL DESCRIPTIONS
 
EXHIBIT B  LANDLORD PERSONAL PROPERTY
 
EXHIBIT C  FAIR MARKET VALUE
 
EXHIBIT D  CERTAIN DEFINITIONS
 
EXHIBIT E  FINANCIAL, MANAGEMENT AND REGULATORY REPORTS
 
EXHIBIT F  SCHEDULE OF RELATED FACILITIES
 
EXHIBIT G  SCHEDULE OF MANDATORY REPAIRS
 
SCHEDULE 1  EXCEPTIONS TO INSURANCE REQUIREMENTS
 





--------------------------------------------------------------------------------




An extra section break has been inserted above this paragraph. Do not delete
this section break if you plan to add text after the Table of
Contents/Authorities. Deleting this break will cause Table of
Contents/Authorities headers and footers to appear on any pages following the
Table of Contents/Authorities.
 


--------------------------------------------------------------------------------



LEASE
 
This “Lease” is entered into as of March 1, 2005 (the “Effective Date”) between
QR LUBBOCK TEXAS PROPERTIES, L.P., a Texas limited partnership (“Landlord”), and
ESC IV, LP, a Washington limited partnership (doing business in the State of
Texas as Texas - ESC IV, L.P.) (“Tenant”), for the real property and
improvements thereon (the “Facility”) as legally described on Exhibit A and the
“Landlord Personal Property” associated therewith as described in Exhibit B or
as may be acquired after the Effective Date (collectively, the “Premises”),
operating as a licensed Alzheimer’s care facility (the “Business”). Pursuant to
its concurrent “Guaranty of Lease”, Emeritus Corporation, a Washington
corporation (“Guarantor”) has guaranteed Tenant’s obligations hereunder. In
consideration of the mutual covenants, conditions and agreements set forth
herein, Landlord hereby leases the Premises to Tenant for the Term upon the
terms and conditions provided below. Certain capitalized terms used in this
Lease are defined on Exhibit D.


  Term. The “Term” of this Lease is the Initial Term plus all Renewal Terms,
and, except as otherwise provided herein, a “Lease Year” is the twelve (12)
month period commencing on April 1 of each year of the Term, it being understood
and agreed that the first Lease Year shall commence on the Effective Date and
shall terminate on March 31, 2006. The “Initial Term” commences on the Effective
Date and ends on March 31, 2019, and may be extended for three (3) separate
“Renewal Terms” of five (5) years each if: (a) at least twelve (12), but not
more than twenty-four (24) months prior to the end of the then current Term,
Tenant delivers to Landlord a “Renewal Notice” that it desires to exercise its
right to extend this Lease for one (1) Renewal Term; (b) there is no Event of
Default hereunder or under the Related Leases (as hereinafter defined) on the
date Landlord receives the Renewal Notice (the “Exercise Date”) or on the last
day of the then current Term; and (c) the Minimum Rent for the Renewal Term is
determined pursuant to Section 2.3 within ninety (90) days after the Exercise
Date; and (d) Tenant or its Affiliate, as applicable, concurrently delivers a
Renewal Notice to Nationwide Health Properties, Inc. (“NHP”) or its Affiliate in
compliance with the terms and conditions of those certain leases (the “Related
Leases”) which may have already or hereafter be entered into between NHP and/or
its Affiliate, as landlord, and Tenant and/or its Affiliate, as tenant, with
respect to the health care facilities described on Exhibit F attached hereto
(each a “Related Facility” and collectively, the “Related Facilities”).
 
  Rent. During the Term, Tenant shall pay Landlord “Rent” consisting of “Minimum
Rent” plus “Additional Rent” determined as provided in this Section 2; provided,
the Rent for any Lease Year shall not be less than one hundred percent (100%) of
the Rent for the previous Lease Year. The Rent for any month that begins or ends
on other than the first or last day of a calendar month shall be prorated based
on actual days elapsed.
 
Initial Term Rent. During the Initial Term, “Minimum Rent” per Lease Year is
equal to the Landlord’s Investment (as defined below) multiplied by nine percent
(9.0%). Commencing with the second (2nd) Lease Year (which shall commence on
April 1, 2006) and continuing thereafter during the Term (excluding the first
Lease Year of any Renewal
 

1

--------------------------------------------------------------------------------



Term), Tenant agrees to pay “Additional Rent” to Landlord monthly in advance
together with the payment of Minimum Rent. Such Additional Rent (which shall be
expressed as an annual amount but shall be payable in equal monthly
installments) shall be equal to the sum of (i) the Additional Rent for the
immediately preceding Lease Year and (ii) the product of the Minimum Rent and
Additional Rent due for the immediately preceding Lease Year and the lesser of
(A) three percent (3.0%), or (B) a percentage equal to four (4) times the
percentage increase (the "CPI Increase") in the United States Department of
Labor, Bureau of Labor Statistics Consumer Price Index for All Urban Wage
Earners and Clerical Workers, United States Average, Subgroup "All Items" (1982
- 1984 = 100) (the "CPI"). In no event shall the CPI Increase be a negative
number. The applicable CPI Increase shall be calculated annually for each Lease
Year by comparing the CPI in effect on the first calendar day of the Lease Year
for which Additional Rent is being calculated to the first calendar day of the
immediately preceding Lease Year. 
 
Landlord’s Investment; Rent Adjustments.
 
As used herein, “Landlord’s Investment” in the Premises shall mean Six Million
Seven Hundred Thirty-One Thousand Four Hundred Thirty-Eight Dollars
($6,731,438), plus any amount for Alterations advanced by Landlord pursuant to
Section 8.4, plus any other amount that, in accordance with any other term or
provision of this Lease, is to be added to Landlord’s Investment, and minus any
net award paid to Landlord for a Partial Taking or Complete Taking pursuant to
Section 18, minus any insurance proceeds paid to and retained by Landlord as a
result of any casualty, minus any other net capital proceeds received by
Landlord for any portion of the Premises sold or conveyed, as to any portion of
the Premises for which this Lease is terminated during the Term in accordance
with its terms, and minus any other amount that, in accordance with any other
term of provision of this Lease, is to be subtracted from Landlord’s Investment.
 
Concurrently with any increase or decrease in Landlord’s Investment during the
Term as described in Section 2.2(a), the Minimum Rent and Additional Rent then
due and payable for the balance of the applicable Lease Year and Term shall be
recalculated and reset based on the adjusted Landlord’s Investment.
 
Renewal Term Rent. To establish a fair market Minimum Rent for the Premises
during the Renewal Terms, the Minimum Rent for each Renewal Term shall be reset
and expressed as an annual amount equal to the greater of (a) the total of the
Minimum Rent and Additional Rent due for the last Lease Year of the immediately
preceding Term, multiplied by one hundred three percent (103.0%), or (b) the
product of: (i) the “Fair Market Value” of the Premises on the Exercise Date as
established pursuant to Exhibit C, and (ii) a percentage equal to fifty percent
(50%) of the sum of (A) the immediately preceding twenty (20) day trading
average of the Ten (10) Year U.S. Treasury Notes plus five hundred fifty (550)
basis points, plus (B) the immediately preceding twenty (20) day average
dividend yield on the common stock of NHP plus two hundred (200) basis points.
Commencing with the second (2nd) Lease Year and continuing thereafter during
each Renewal Term, “Additional Rent” shall be due and payable and calculated as
provided in Section 2.1.
 

2

--------------------------------------------------------------------------------





 
Rent Caps and Floors.
 
  Notwithstanding any of the other terms of this Lease, in no event shall the
Minimum Rent in the first (1st) Lease Year of any Renewal Term exceed one
hundred fifteen percent (115%) of the Minimum Rent and Additional Rent due for
the last Lease Year of the Initial Term or preceding Renewal Term, as the case
may be.
 
  Notwithstanding any of the other terms of this Lease, in no event shall the
Minimum Rent in the first (1st) Lease Year of any Renewal Term be less than one
hundred three percent (103%) of the Minimum Rent and Additional Rent due for the
last Lease Year of the Initial Term or preceding Renewal Term, as the case may
be.
 
Payment Terms. All Rent and other payments to Landlord shall be paid by wire
transfer or ACH (Automated Clearing House) only. Minimum Rent and Additional
Rent shall be paid in advance in equal monthly installments on or before the
tenth (10th) day of each calendar month for the period commencing on the date
such payment is due through the ninth (9th) day of following calendar month.
 
Absolute Net Lease. All Rent payments shall be absolutely net to Landlord, free
of any and all Taxes, Other Charges, and operating or other expenses of any kind
whatsoever, all of which shall be paid by Tenant. Tenant shall continue to
perform its obligations under this Lease even if Tenant claims that it has been
damaged by Landlord. Thus, Tenant shall at all times remain obligated under this
Lease without any right of set-off, counterclaim, abatement, deduction or
reduction of any kind. Tenant’s sole right to recover damages against Landlord
under this Lease shall be to prove such damages in a separate action.
 
  Late Charges. The late payment of Rent or other amounts due will cause
Landlord to lose the use of such money and incur administrative and other
expenses not contemplated under this Lease. While the exact amount of the
foregoing is extremely difficult to ascertain, the parties agree that as a
reasonable estimate of fair compensation to Landlord, if any Rent or other
amount is not paid within (a) two (2) days after the due date for such payment,
then Tenant shall thereafter pay to Landlord on demand a late charge equal to
five percent (5%) of such delinquent amounts, and (b) five (5) days after the
due date for such payment, such unpaid amount shall accrue interest from such
date at the “Agreed Rate” of five percent (5%) plus the prime rate of interest
then charged by Wells Fargo Bank, N.A., San Francisco, CA.
 
  Security Deposit; Collateral for Lease Obligations.
 


 
(a) Subject to the limitations set forth in Section 4(e), in the event that at
any time following the sixth (6th) month of the Initial Term the Rent Coverage
Ratio is less than the Applicable Rent Coverage Ratio set forth below, Tenant
shall make deposits to Landlord pursuant to Section 4(b) until such time as the
total amount of the deposits is equal to three (3)
 

3

--------------------------------------------------------------------------------



times the monthly Minimum Rent and Additional Rent then due from Tenant to
Landlord (the “Security Deposit”). As used herein, the “Applicable Rent Coverage
Ratio” means:
 

 
Period of Determination   Applicable Rent Coverage Ratio 
 


 
7th through 12th months of Initial Term    1.10 to 1
 
13th through 18th months of Initial Term    1.20 to 1
 
19th through 24th months of Initial Term    1.25 to 1
 
After the 24th month of Initial Term     1.30 to 1
 


 
(b) The monthly deposits to be made by Tenant in accordance with Section 4(a)
above shall be due on the tenth (10th) day of each calendar month in which the
actual Rent Coverage Ratio fails to equal or exceed the Applicable Rent Coverage
Ratio described above. Such monthly deposits shall be equal to five percent (5%)
of the gross revenues generated by the Facilities for the calendar month
immediately preceding the date of determination.
 


 
(c) “Rent Coverage Ratio” means, as of the date of determination, the ratio of
(i) the EBITDARM for the immediately preceding two calendar quarters, minus (A)
an assumed management fee equal to five percent (5%) of the gross revenues
generated during such two calendar quarters, and (B) the sum of One Hundred
Twenty-Five Dollars ($125), multiplied by the aggregate number of licensed
dementia care beds and assisted living units in the Facility and the Related
Facilities, to (ii) the total amount of the Minimum Rent and Additional Rent due
for the immediately preceding two calendar quarters pursuant to the terms of
this Lease and the Related Leases. As used herein, “EBITDARM” means, for any
period of determination, the net income (or loss) of Tenant for such period to
the extent derived from the operation of the Facility and the Related
Facilities, adjusted to add thereto, to the extent allocable to the Facility and
the Related Facilities, without duplication, any amounts deducted in determining
such net income (or loss) for (v) interest expense, (w) income tax expense, (x)
depreciation and amortization expense, (y) rental expense, and (z) management
fee expense, in each case determined in conformity with generally accepted
accounting principles, consistently applied.
 
 
 
(d) Landlord may apply the Security Deposit, in whole or in part, against any
Event of Default, or may use such amounts for any other purpose allowed under
applicable law following the occurrence and during the continuance of an Event
of Default. If Landlord so applies all or any portion of the Security Deposit,
Tenant shall, within five (5) days of such application by Landlord and without
the requirement of notice or demand by Landlord, make a cash deposit to Landlord
in an amount sufficient to restore the Security Deposit to the amount on deposit
with Landlord immediately prior to the application of such funds by Landlord.
 


 
(e) Notwithstanding the provisions of Sections 4(a) and (b) above, in the event
that (i) Tenant has made monthly deposits to Landlord that equal or exceed one
and one-half (1½) times the monthly Minimum Rent and Additional Rent then due
from Tenant to Landlord, and (ii) the Rent Coverage Ratio subsequently equals or
exceeds 1.5 to 1 for two (2) consecutive calendar quarters, the maximum amount
of the Security Deposit due from Tenant to Landlord, shall be
 

4

--------------------------------------------------------------------------------



reduced to one and one-half (1½) times the monthly Minimum Rent and Additional
Rent then due from Tenant to Landlord. Upon the occurrence of such event,
Landlord shall remit any excess amounts then on deposit to Tenant (the “Released
Amount”) within ten (10) days following Tenant’s delivery of satisfactory
evidence to Landlord that the Rent Coverage Ratio was equal to or greater than
1.5 to 1 for the two (2) immediately preceding calendar quarters.
Notwithstanding the foregoing, if the Rent Coverage Ratio subsequently declines
to less than 1.5 to 1: (i) but is equal to or greater than the Applicable Rent
Coverage Ratio, Tenant shall be entitled to retain the Released Amount or (ii)
and is less than the Applicable Rent Coverage Ratio, then the Released Amount
shall be returned by Tenant to Landlord within ten (10) days of the date of
determination and held by Landlord as a portion of the Security Deposit then due
under the terms of this Lease and Tenant shall be required to reinstate the
Security Deposit to the amount required by Section 4(a) in accordance with the
payment provisions of Section 4(b).
 


 
(f) Tenant acknowledges that pursuant to the terms of the Loan Assumption and
Substitution Agreement dated as of March 1, 2005 by and among Landlord, NH Texas
Properties Limited Partnership, a Texas limited partnership, NHP, Lubbock Group,
Ltd., a Texas limited partnership, Craig W. Spaulding, Jerry Erwin and Wells
Fargo (as hereinafter defined) (the “Loan Assumption Agreement”) Landlord is
required to maintain a Minimum OLCR Compliance Reserve (as defined in the Loan
Assumption Agreement) in the amount of Two Hundred Thousand Dollars ($200,000).
Accordingly, at all times during which Landlord is obligated to maintain such
Minimum OLCR Compliance Reserve, Tenant shall, in addition to any other security
deposit required to be made by Tenant pursuant to the foregoing provisions of
this Section 4, maintain with Landlord a $200,000 cash deposit or Letter of
Credit (as defined a Letter of Credit Agreement to be executed by and between
Tenant and Landlord in such event (the “LC Agreement”)) as partial collateral to
secure Tenant’s performance of the terms and conditions of this Lease (the “OLCR
Compliance Deposit”). Each Letter of Credit comprising the OLCR Compliance
Deposit shall be in the form set forth in, and shall otherwise be in compliance
with the terms of, the LC Agreement. Landlord shall not be deemed a trustee as
to any such cash deposit and shall have the right to commingle any such security
deposit with its own or other funds. Landlord may apply the OLCR Compliance
Deposit (cash deposit and/or proceeds of any draw on a Letter of Credit), in
whole or in part, against any Event of Default. The application by Landlord of
the OLCR Compliance Deposit to an Event of Default shall not be deemed to
constitute a cure of such default and, at any time Landlord applies all or any
portion of the OLCR Compliance Deposit, Tenant shall, within five (5) days of
Landlord’s written demand therefor, deposit cash or post additional Letters of
Credit such that the total amount of cash and undrawn face amounts of Letters of
Credit comprising the OLCR Compliance Deposit is equal to $200,000.
Notwithstanding the foregoing, Landlord shall have no obligation to apply the
OLCR Compliance Deposit to an Event of Default hereunder. At such time as
Landlord is no longer obligated to maintain the Minimum OLCR Compliance Reserve
and such cash deposit or letter of credit is returned to Landlord, Landlord
shall promptly disburse such funds or return Tenant’s Letter of Credit, as the
case may be, to Tenant. Any interest actually earned on the Minimum OLCR
Compliance Reserve and remitted to Landlord shall also be concurrently delivered
from Landlord to Tenant.
 

5

--------------------------------------------------------------------------------





 
  Taxes and Other Charges. At the commencement and end of the Term, all Taxes
and Other Charges shall be prorated. Landlord shall promptly forward to Tenant
copies of all bills and payment receipts for Taxes or Other Charges received by
it. Subject to Landlord’s obligations to make payments from the impound deposits
made by Tenant pursuant to Section 5.2 below, Tenant shall pay and discharge
(including the filing of all required returns), prior to delinquency or
imposition of any fine, penalty, interest or other cost (“Penalty”) (excluding
any Penalty payable by Landlord pursuant to Section 5.2 below), (a) “Taxes”,
consisting of any property (real and personal) and other taxes and assessments
levied or assessed with respect to this Lease, any portion of the Premises or
Landlord, with respect to the Premises [including, without limitation, any state
or county occupation tax, transaction privilege, franchise taxes, business
privilege, rental tax or other excise taxes, and other assessments levied or
assessed against the Premises, Tenant’s interest therein or Landlord (with
respect to this Lease and/or the Premises, but excluding any local, state or
federal income tax based upon the net income of Landlord and any transfer tax or
stamps for its transfer of any interest in any portion of the Premises to any
Person other than Tenant or any of its Affiliates)], and (b) “Other Charges”,
consisting of any utilities and other costs and expenses of the Business or any
portion of the Premises and all other charges, obligations or deposits assessed
against any portion of the Premises during the Term. Tenant may pay the
foregoing in permitted installments (whether or not interest accrues on the
unpaid balance) when due and before any Penalty. Within thirty (30) days of its
receipt of Landlord’s written notice of payment from a source other than the
amounts impounded by Tenant with Landlord pursuant to Section 5.2, Tenant shall
pay Landlord an amount equal to any Taxes or Penalty that Landlord at any time
is assessed or otherwise becomes responsible and for which Tenant is liable
under this Lease, whether arising from the sole liability of Landlord or the
joint liability of the parties.
 
Protests. Tenant has the right, but not the obligation, in good faith to protest
or contest (a “Protest”) in whole or in part (a) the amount or payment of any
Taxes or Other Charges and (b) the existence, amount or validity of any Lien (as
defined in Section 8.1) by appropriate proceedings sufficient to prevent its
collection or other realization and the sale, forfeiture or loss of any portion
of the Premises or Rent to satisfy it (so long as it provides Landlord with
reasonable security to assure the foregoing). Tenant shall diligently prosecute
any such Protest at its sole cost and expense and pay such Taxes, Other Charges
or Lien before the imposition of any Penalty. Landlord will cooperate fully in
any Protest that involves an amount assessed against it.
 
Impound.
 


 
(a)Tenant shall include with each Minimum Rent payment a deposit of one-twelfth
(1/12th) of the amount required to discharge the annual amount of real property
Taxes secured by a Lien encumbering any portion of the Premises as and when they
become due. The deposits shall not bear interest nor be held by Landlord in
trust or as an agent of Tenant, but rather shall be applied to the payment of
the related obligations. Provided that the impound deposits are then sufficient
for payment of the applicable obligations, (i) the amounts held by
 

6

--------------------------------------------------------------------------------



Landlord shall be applied by Landlord directly to the payment of the related
obligations in a timely fashion and prior to the imposition of any Penalty, and
(ii) if any Penalty results from Landlord’s failure to timely make any such
payment, such Penalty shall be borne by Landlord. If at any time within thirty
(30) days prior to the due date the deposits shall be insufficient for the
payment of the obligation in full, Tenant shall within ten (10) days after
demand deposit the deficiency with Landlord. If deposits are in excess of the
actual obligation, the required monthly deposits for the ensuing Lease Year
shall be reduced proportionately and any such excess at the end of the final
Lease Year shall be refunded to Tenant within thirty calendar (30) days so long
as there is not then outstanding an Event of Default under this Lease. Tenant
shall forward to Landlord or its designee all Tax bills, bond and assessment
statements as soon as they are received. If Landlord transfers this Lease, it
shall transfer all such deposits to the transferee, and Landlord shall
thereafter have no liability of any kind with respect thereto.
 


 
(b) Notwithstanding the provisions of Section 5.2(a) above, in the event the
monthly impound deposits required for real property Taxes under the terms of the
Wells Fargo Loan Documents (as hereinafter defined) are greater than the amount
that Tenant would be required to pay under the terms of Section 5.2(a) and
Landlord has given Tenant written notice thereof, the monthly impound deposits
required to be made by Tenant pursuant to Section 5.2(a) shall increase to equal
the amount of the monthly impound deposits required for real property Taxes
under the terms of the Wells Fargo Loan Documents. As used herein, “Wells Fargo
Loan Documents” means the following documents evidencing and/or securing that
certain loan (the “Loan”) in the original principal amount of Four Million One
Hundred Thousand Dollars ($4,100,000) assigned by Wachovia Bank, National
Association (f/k/a First Union National Bank) (“Original Lender”) to Wells Fargo
Bank, N.A. (f/k/a Wells Fargo Bank Minnesota, N.A. (f/k/a Norwest Bank, National
Association)) (“Wells Fargo”), as Trustee for the Registered Holders of First
Union National Bank Commercial Mortgage Trust, Commercial Mortgage Pass-Through
Certificates, Series 2000-C2: (a) that certain Promissory Note dated as of April
19, 2000, executed by Lubbock Group, Ltd. (“Lubbock Ltd”) in favor of Original
Lender and evidencing the Loan; (b) that certain Deed of Trust and Security
Agreement dated as of April 19, 2000, executed by Lubbock Ltd, as grantor, in
favor of Michael Alessio, as trustee, for the benefit of Original Lender, as
beneficiary, and recorded in the official records of the County of Lubbock,
State of Texas (the “Deed of Trust”); and (c) any other document, agreement or
instrument which now or hereafter evidences and/or secures the Loan, together
with any replacements, substitutions, supplements, modifications or amendments
thereof or thereto (including, without limitation, any amendment to such
documents made in connection with Landlord’s acquisition of the Premises and
assumption of the Loan).
 
  Insurance.
 
6.1 Requirements. All insurance provided for in this Lease shall (i) be
maintained under valid and enforceable policies issued by insurers licensed and
approved to do business in the state where the Facility is located and having
general policyholders and financial ratings of not less than “A” and “XII”,
respectively, in the then current Best’s Insurance Report, (ii)  name Landlord
as an additional insured and, for the casualty policy referenced in Section 6.1,
as the owner and loss payable beneficiary, (iii) be on an “occurrence” basis,
 

7

--------------------------------------------------------------------------------



(iv) cover all of Tenant’s operations at the Facility or portion of the
Premises, (v) provide that the policy may not be canceled except upon not less
than thirty (30) days prior written notice to Landlord and (vi) be primary and
provide that any insurance with respect to any portion of the Premises
maintained by Landlord is excess and noncontributing with Tenant’s insurance.
The parties hereby waive as to each other all rights of subrogation which any
insurance carrier, or either of them, may have by reason of any provision in any
policy issued to them, provided such waiver does not thereby invalidate such
policy. Satisfactory insurer certificates evidencing the existence of the
insurance required by this Lease and showing the interest of Landlord shall be
provided to it prior to the commencement of the Term or, for a renewal policy,
prior to the expiration date of the policy being renewed. If required by
Landlord’s lender in writing, Tenant shall provide Landlord with a complete copy
of the related policy within twenty (20) days of Landlord’s written request
therefor. If requested by Landlord, Tenant shall permit representatives of
Landlord, upon not less than seventy-two (72) hours notice, to review a complete
copy of the applicable insurance policy at the principal business office of
Tenant. Provided that Landlord agrees to maintain the confidentiality of the
terms thereof, Landlord shall be entitled to copy such portions of the
applicable insurance policy as may be reasonably necessary to Landlord as the
fee owner of the Premises. Tenant shall maintain the following insurance and any
claims thereunder shall be adjudicated by and at the expense of it or its
insurance carrier:
 
Fire and Extended Coverage with respect to the Facility against loss or damage
from all causes under standard “all risk” property insurance coverage with an
agreed amount endorsement (such that the insurance carrier has accepted the
amount of coverage and has agreed that there will be no co-insurance penalty),
without exclusion for fire, lightning, windstorm, explosion, smoke damage,
vehicle damage, sprinkler leakage, flood, vandalism, earthquake, malicious
mischief or any other risks normally covered under an extended coverage
endorsement, in amounts that are not less than the actual replacement value of
the Facility and all Tenant Personal Property associated therewith (including
the cost of compliance with changes in zoning and building codes and other laws
and regulations, demolition and debris removal and increased cost of
construction);
 
Commercial General Public Liability Coverage with respect to the Facility
(including products liability and broad form coverage) against claims for bodily
injury, death or property damage occurring on, in or about the Facility,
affording the parties protection of not less than Five Million Dollars
($5,000,000) for bodily injury or death to any one person, not less than Ten
Million Dollars ($10,000,000) for any one accident, and not less than One
Million Dollars ($1,000,000) for property damage;
 
Professional Liability Coverage with respect to the Facility for damages for
injury, death, loss of service or otherwise on account of professional services
rendered or which should have been rendered, in a minimum amount of Five Million
Dollars ($5,000,000) per claim and Ten Million Dollars ($10,000,000) in the
aggregate;
 

8

--------------------------------------------------------------------------------





 
Worker’s Compensation Coverage with respect to the Facility for injuries
sustained by Tenant’s employees in the course of their employment and otherwise
consistent with all applicable legal requirements;
 
Boiler and Pressure Vessel Coverage with respect to the Facility on any fixtures
or equipment which are capable of bursting or exploding, in an amount not less
than Five Million Dollars ($5,000,000) for resulting damage to property, bodily
injury or death and with an endorsement for boiler business interruption
insurance;
 
Business Interruption and Extra Expense Coverage with respect to the Facility
for loss of rental value for a period not less than one (1) year; and
 
Deductibles/Self-Insured Retentions for the above policies shall not be greater
than Fifty Thousand Dollars ($50,000), and Landlord shall have the right at any
time to require a lower such amount or set higher policy limits, to the extent
commercially available and reasonable and customary for similar properties.
 


 
6.2Exceptions to Insurance Requirements. Tenant has advised Landlord that, to
the extent described on Schedule 1, it is not in compliance as of the Effective
Date with the requirements set forth in Section 6.1. Tenant nonetheless
represents and warrants to Landlord that the policies of insurance (including
the deductible or self-insured retention provisions thereof) and risk management
programs that Tenant has in effect as of the Effective Date are, and as may be
in effect at any time during the Term will be, consistent with custom, practice
and prudent management standards in the business and industry in which Tenant is
engaged. As and when insurance meeting the requirements set forth in Section 6.1
becomes generally available to operators of alzheimer’s care facilities owned by
institutional landlords and similar to the Facility at commercially reasonable
rates, as jointly determined by Landlord and Tenant in their respective
reasonable judgment, Tenant shall purchase and maintain such insurance. Tenant’s
non-compliance with the requirements of Section 6.1 shall not give rise to an
Event of Default so long as (i) no other Event of Default then exists, (ii) such
non-compliance is limited to the matters described on Schedule 1, as it may be
amended from time to time during the Term with the consent of Landlord in its
sole discretion, (iii) the representations and warranties set forth in this
Section 6.2 remain true, correct and complete in all respects, and (iv) Tenant
is in compliance with the other covenants contained in this Section 6.2 and
Section 6.3. Notwithstanding anything to the contrary set forth herein, if any
insurance provided by Tenant in accordance with Schedule 1 provides for coverage
on a “claims-made” basis, every “claims made” renewal or replacement policy
shall continue to show the first date of claims made coverage as of the
Effective Date, or a date prior thereto, as its prior acts/retroactive or
continuity date. Furthermore, if any “claims made” policy is cancelled or
non-renewed, and not replaced by an “occurrence” policy with “full prior acts”,
Tenant will purchase an “Extended Reporting Provision Option” (i.e., tail
coverage), for a minimum of two (2) years, and if any “claims made” policy is
subsequently replaced by an “occurrence” policy, Tenant agrees that said
“occurrence” policy will contain a “full prior acts” provision.
 

9

--------------------------------------------------------------------------------





 


 
6.3 Reimbursement of Landlord’s Insurance Costs. During any Lease Year or
portion thereof in which Tenant is not in compliance with the provisions of
Section 6.1 (without consideration of the effect of Section 6.2), Tenant shall
reimburse Landlord, within ten (10) days of Landlord’s demand therefor, for the
costs of the premiums of the general liability and environmental insurance
policies maintained by Landlord, or contributions to self-insurance in lieu
thereof, in connection with the Premises, which amount shall not exceed in any
Lease Year the sum of eleven cents ($.11) multiplied by the total square footage
of the Facility located on the Premises (as adjusted at the end of each Lease
Year for increases since the Effective Date in the CPI). Tenant shall have no
right to receive any proceeds or other benefits from any such insurance. For
purposes of this Section 6.3, Tenant shall not be in compliance with Section 6.1
(without consideration of the effect of Section 6.2) at any such time that any
insurance required hereunder is provided to Tenant by or through a “captive”
insurance company.
 


 
6.4 Determination of Commercial Reasonableness. In the event that Landlord and
Tenant are unable to agree on any matter in this Section 6 requiring a
determination of commercial reasonableness, such determination shall be made by
a reputable insurance company, consultant or expert (an “Insurance Arbitrator”)
with experience in the alzheimer’s care insurance industry as mutually
identified by Landlord and Tenant in the exercise of their reasonable judgment.
As a condition to a determination of commercial reasonableness with respect to
any particular matter, the Insurance Arbitrator shall be capable of providing,
procuring or identifying particular policies or coverages that would be
available to Tenant and would satisfy the requirement in issue. The
determinations made by any such experts shall be binding on Landlord and Tenant
for purposes of Section 6, and the costs, fees and expenses of the same shall be
shared equally by Tenant and Landlord. If Tenant and Landlord are unable to
mutually agree upon an Insurance Arbitrator, each party shall within ten (10)
days after written demand by the other select one Insurance Arbitrator. Within
ten (10) days of such selection, the Insurance Arbitrators so selected by the
parties shall select a third (3rd) Insurance Arbitrator who shall be solely
responsible for rendering a final determination of commercial reasonableness. If
either party fails to select an Insurance Arbitrator within the time period set
forth above, the Insurance Arbitrator selected by the other party shall alone
render the final determination of commercial reasonableness in accordance with
the foregoing provisions and such final determination shall be binding upon the
parties. If the Insurance Arbitrators selected by the parties are unable to
agree upon a third (3rd) Insurance Arbitrator within the time period set forth
above, either party shall have the right to apply at Tenant’s and Landlord’s
joint expense to the presiding judge of the court of original trial jurisdiction
in the county in which the Premises are located to name the third (3rd)
Insurance Arbitrator.
 


 
6.5 Insurance Required under Wells Fargo Loan Documents. Notwithstanding any
provision set forth in this Section 6, in the event that the insurance coverages
and policy amounts required to be maintained under the terms of the Wells Fargo
Loan Documents are greater than the insurance coverages and policy amounts
required under the terms of this Lease and Wells Fargo has not agreed to waive
such requirements under the terms of any documents to
 

10

--------------------------------------------------------------------------------



which Wells Fargo and Tenant may be a party with respect to the Facility, Tenant
shall be obligated to maintain such insurance policies and coverages as are
necessary to comply with the requirements under the Wells Fargo Loan Documents.
Landlord covenants and agrees that it shall not enter into any agreement to
modify the insurance requirements under the Wells Fargo Loan Documents without
the prior consent of Tenant, which consent shall not be unreasonably withheld or
delayed.
 
  Use, Regulatory Compliance and Preservation of Business.
 
Permitted Use; Qualified Care. Tenant shall continuously use and occupy the
Facility during the Term as a licensed alzheimer’s care facility with not less
than thirty (30) units and fifty-six (56) beds and for ancillary services
relating thereto, but for no other purpose. Landlord acknowledges and agrees
that Tenant shall have the right to combine units at the Facility at the request
of a resident or to provide for their use by multiple residents. Tenant shall
not allow the average occupancy of the Facility for any trailing three (3) month
period to be less than sixty percent (60%). Tenant shall provide care, treatment
and services to the residents of the Facility and the Business conducted thereon
in a manner consistent with all applicable laws.
 
Regulatory Compliance . Tenant, the Facility and the other portions of the
Premises shall comply in all material respects with all licensing and other laws
and all CC&R’s and other use or maintenance requirements applicable to the
Business conducted thereon and, to the extent Tenant elects to participate in
the same or as may be required by law to serve its resident population, all
Medicare, Medicaid and other third-party payor certification requirements,
including timely filing properly completed cost and other required reports,
timely paying all expenses shown thereon, and ensuring that, to the extent
Tenant has elected to participate in the same or as required by law to serve its
respective resident population, the Facility continues to be fully certified for
participation in Medicare and Medicaid throughout the Term and when it is
returned to Landlord, all without any suspension, revocation, decertification or
other material limitation. Further, Tenant shall not commit any act or omission
that would in any way violate any certificate of occupancy affecting the
Facility, result in closure of the Business conducted at the Facility or result
in the sale or transfer of all or any portion of any related certificate of
need, bed rights or other similar certificate or license. All inspection fees,
costs and charges associated with a change of such licensure or certification
shall be borne solely by Tenant.
 
Preservation of Business. Tenant acknowledges that a fair return to Landlord on
and protection of its investment in the Premises is dependent, in part, on
Tenant’s dedication to the Business and the concentration on the Facility of
similar businesses of Tenant and its Affiliates in the geographical area of the
Facility. Tenant further acknowledges that the diversion of residents or patient
care activities from the Facility to other facilities owned or operated by
Tenant or its Affiliates at any time during the Term will have a material
adverse affect on the value and utility of the Facility. Therefore, Tenant
agrees that during the Term and for a period of one (1) year thereafter, neither
Tenant nor any of its Affiliates shall, without the prior written consent of
Landlord: (i) operate, own, participate in or otherwise receive revenues
 

11

--------------------------------------------------------------------------------



from any other business providing services similar to those of the Business of
the Facility within a ten (10) mile radius of the Facility; provided, however,
the foregoing shall not be deemed or construed to apply to the facility known as
Elmbrook Estates and located at 5301 66th Street, Lubbock, Texas 79424, which
Landlord acknowledges is currently owned, leased or managed by Tenant or its
Affiliate or to any facilities acquired by Tenant or its Affiliates after the
Effective Date (except during the last three (3) Leases Years of the Initial
Term or any applicable Renewal Term unless Tenant has elected to renew this
Lease for the next applicable Renewal Term), whether by acquisition, lease or
management agreement, as part of a transaction or series of related transactions
involving three (3) or more facilities, provided that, (A) less than fifty
percent (50%) of the facilities involved in any such transaction are located
within the area protected by this Section 7.3 and Section 7.3 of each of the
Related Leases, and (B) without the prior written consent of Landlord no such
transactions may collectively have the effect of allowing Tenant to operate more
than five (5) facilities within the area protected by this Section 7.3 and
Section 7.3 of each of the Related Leases, or (ii) except as is necessary to
provide residents or patients with an alternative level of care or as is
otherwise necessary as a result of an admissions ban or non payment of stay or
to ensure the health and welfare of other residents of the Facility, (A)
recommend or solicit the removal or transfer of any resident or patient from the
Facility to any other nursing, health care, senior housing or retirement housing
facility or (B) divert actual or potential residents or patients of the Business
conducted at the Facility to any other facilities owned or operated by Tenant or
its Affiliates or to facilities from which Tenant or its Affiliates receive any
type of referral fees or other compensation for transfers. Tenant further agrees
that during the last two (2) years of the Initial Term or any applicable Renewal
Term (unless Tenant has elected to renew this Lease for the next applicable
Renewal Term) and for a period of one (1) year after the expiration or earlier
termination of the Term, Tenant shall not employ any management or supervisory
personnel working at the Facility for any other business without the consent of
Landlord in its reasonable discretion. Notwithstanding the foregoing, unless
this Lease terminates as a result of an Event of Default by Tenant, the
prohibition of employment during the one (1) year period after the expiration or
earlier termination of the Term shall not apply to unsolicited personnel who
approach Tenant directly and request employment by Tenant.
 
  Acceptance, Maintenance, Upgrade, Alteration and Environmental.
 
Acceptance “AS IS”; No Liens. Tenant acknowledges that it is presently engaged
in operations like the Business conducted at the Facility in the state where the
Facility is located and has expertise in such industry and, in deciding to enter
into this Lease, has not relied on any representations or warranties, express or
implied, of any kind from Landlord. Tenant has examined the condition of title
to and thoroughly investigated the Premises, has selected the Premises to its
own specifications, has concluded that no improvements or modifications to them
are required in order to conduct the Business, and accepts them on an “AS IS”
basis and assumes all responsibility and cost for the correction of any observed
or unobserved deficiencies or violations. Except with respect to the liens which
are being duly protested in accordance with Section 5.1, and liens on furniture,
fixtures and equipment located at the Facility and acquired by Tenant during the
Term, provided the value of the furniture, fixtures and equipment secured by
such liens does not exceed Seventy Five Thousand and
 

12

--------------------------------------------------------------------------------



no/100 Dollars ($75,000), Tenant shall not cause or permit any lien, levy or
attachment to be placed or assessed against any portion of the Premises or the
operation thereof (a “Lien”) for any reason (excluding, however, any such Liens
arising from the acts or omissions of Landlord or its predecessors in interest
in the Premises or any Liens granted in favor of Wells Fargo pursuant to any
collateral documents executed by Tenant in favor of Wells Fargo (the “Tenant
Collateral Documents”) in connection with Landlord’s acquisition of the Premises
and assumption of the Loan; including, without limitation, the: (i) Assignment
of Leases and Rents, (ii) Assignment of Warranties and Other Contract Rights,
(iii) Hypothecation Agreement, (iv) Assignment and Subordination of Property
Management Agreement, (v) Subordination, Non-Disturbance and Attornment
Agreement, and (vi) Closing Side Letter Agreement).
 
Tenant’s Maintenance Obligations. Tenant shall (a) keep and maintain the
Premises in good appearance, repair and condition and maintain proper
housekeeping, (b) promptly make all repairs (interior and exterior, structural
and nonstructural, ordinary and extraordinary, foreseen and unforeseen)
necessary to keep the Facility in good and lawful order and condition and in
substantial compliance with all applicable requirements and laws relating to the
Business conducted thereon, including if applicable certification for
participation in Medicare and Medicaid, and (c) keep and maintain all Landlord
and Tenant Personal Property in good condition, ordinary wear and tear excepted,
and repair and replace such property consistent with prudent industry practice.
In addition, Tenant shall, within one (1) year following the Effective Date and
at Tenant’s sole cost and expense, diligently make the repairs and/or
improvements to the Facility set forth on Exhibit G attached hereto, if any (the
“Mandatory Repairs”).
 
Upgrade Expenditures.
 


 
(a) Tenant shall deliver to Landlord, with each payment of Minimum Rent, a
deposit to be added to a reserve (the “Upgrade Reserve”) equal to the sum of
(a) of one-twelfth (1/12th) of the Applicable Annual Reserve (as hereinafter
defined and as adjusted annually after the tenth (10th) Lease Year for increases
in the CPI since the commencement of the tenth (10th) Lease Year), multiplied
by (b) the aggregate number of alzheimer’s care units in the Facility (the
“Upgrade Minimum”) minus (c) the Upgrade Overage (as hereinafter defined). As
used herein, the “Applicable Annual Reserve” means:
 


 


 
Lease Years    Applicable Annual Reserve 
 


 
One through Four     $ 360.00
 
Five through Seven     $ 460.00
 
Eight through Ten      $ 500.00
 
Each Lease Year thereafter    $ 500.001 
 


 
From time to time, but not more often than twice in any calendar month and
provided that no
 

13

--------------------------------------------------------------------------------



Event of Default is then continuing, Landlord will disburse to Tenant amounts
from the Upgrade Reserve for the payment of costs incurred by Tenant with
respect to the Premises, subject to the following conditions: (i) the costs
incurred by Tenant shall be for the purposes of making capital improvements to
the Facility, acquiring furniture and fixtures needed for the operation of the
Facility or making Upgrade Expenditures (the “Permitted Expenditures”);
provided, however, in no event shall the Permitted Expenditures be deemed or
construed to include the costs of the Mandatory Repairs to be made by Tenant
pursuant to Section 8.2 above; and (ii) Tenant’s request for disbursement shall
be accompanied with such invoices or purchase orders evidencing the expenditure
as Landlord may reasonably require. Landlord shall make the reimbursements to
Tenant required hereunder within fourteen (14) days after satisfaction of all
conditions to such disbursement. Upon reasonable advance request, Landlord may
require Tenant to procure mechanic’s lien waivers, in form and substance
reasonably satisfactory to Landlord, in connection with any Upgrade Expenditures
in excess of Twenty-Five Thousand Dollars ($25,000). As used herein, “Upgrade
Expenditures” means expenditures in commercially reasonable amounts to Persons
not affiliated with Tenant for (x) upgrades or improvements to the Facility that
have the effect of maintaining or improving its competitive position in its
respective marketplace, including new or replacement wallpaper, tiles, window
coverings, lighting fixtures, painting, upgraded landscaping, carpeting,
architectural adornments, common area amenities and the like, but excluding
capital improvements or repairs such as repairs or replacements of the roof,
structural elements of the walls, parking area or the electrical, plumbing, HVAC
or other mechanical or structural systems, and (y) other improvements to the
Facility as reasonably approved by Landlord. Any amount remaining in the Upgrade
Reserve at the expiration of the Term or earlier termination of this Lease shall
be retained by Landlord as additional or supplemental Rent hereunder. As used
herein “Upgrade Overage” means any amounts expended by Tenant on the Permitted
Expenditures in the two immediately preceding Lease Years in excess of the
Upgrade Minimum (excluding any such amounts that are financed by Tenant and
secured by a lien on the personal property relating thereto).
 


 
(b) Notwithstanding the provisions of Section 8(a) above, in the event the
monthly deposits required to be made to the Replacement Reserve (as defined in
the Wells Fargo Loan Documents) under the terms of the Wells Fargo Loan
Documents are greater than the amount that Tenant would be otherwise be required
to deliver under the terms of Section 8(a), the monthly Upgrade Minimum shall be
equal to the amount of the monthly Replacement Reserve deposits required to be
made under the Wells Fargo Loan Documents. Tenant further covenants and agrees
that any disbursement request made by Tenant shall be accompanied with copies of
such invoices or purchase orders, lien waivers and other documentation and may
be required by Wells Fargo in order to make disbursements from the Replacement
Reserve. Landlord covenants and agrees that it (i) will cooperate with Tenant
and execute such documents as may reasonably be necessary to cause Wells Fargo
to make required disbursements from the Replacement Reserve, and (ii) shall not
enter into any agreement to increase the Replacement Reserve requirements under
the Wells Fargo Loan Documents without the prior consent of Tenant, which
consent shall not be unreasonably withheld or delayed.
 
Alterations by Tenant. Tenant may alter, improve, exchange, replace, modify or
expand (collectively, “Alterations”) the Facility, equipment or appliances in
the Premises from time to time as it may determine is desirable for the
continuing and proper use and maintenance of the Premises; provided, that any
Alterations in excess of Two Hundred Fifty Thousand Dollars ($250,000) during
any Lease Year with respect to the Facility shall require Landlord’s prior
written consent, which consent shall not be unreasonably withheld or delayed;
provided further, that any Alterations to the Premises must satisfy the
requirements set forth in Sections 4.04 (2) and (3) of Revenue Procedure
2001-28, 2001-19 I.R.B. 1156. All Alterations shall immediately become a part of
the Premises and the property of Landlord subject to this Lease, and except to
the extent that Landlord in its sole discretion agrees to fund them following
Tenant’s written request therefor, the cost of all Alterations or other
purchases, whether undertaken as an on-going licensing, Medicare, Medicaid or
other regulatory requirement, or otherwise shall be borne solely by Tenant. All
Alterations shall be done in a good and workmanlike manner in compliance with
all applicable laws and the insurance required under this Lease.
 
Hazardous Materials. Tenant’s use of the Premises shall comply with all
Hazardous Materials Laws. If any Environmental Activities occur or are suspected
to have occurred in violation of any Hazardous Materials Laws or if Tenant has
received notice of any Hazardous Materials Claim against any portion of the
Premises, Tenant shall promptly obtain all permits and approvals necessary to
remedy any such actual or suspected problem through the removal of Hazardous
Materials or otherwise, and upon Landlord’s approval of the remediation plan,
remedy any such problem to the satisfaction of Landlord and all applicable
governmental authorities, in accordance with all Hazardous Materials Laws and
good business practices. Tenant shall immediately advise Landlord in writing of
(a) any Environmental Activities in violation of any Hazardous Materials Laws;
(b) any Hazardous Materials Claims against Tenant or any portion of the
Premises; (c) any remedial action taken by Tenant in response to any Hazardous
Materials Claims or any Hazardous Materials on, under or about any portion of
the Premises in violation of any Hazardous Materials Laws; (d) Tenant’s
discovery of any occurrence or condition on or in the vicinity of the Premises
that materially increases the risk that any portion of the Premises will be
exposed to Hazardous Materials; and (e) all communications to or from Tenant,
any governmental authority or any other Person relating to Hazardous Materials
Laws or Hazardous Materials Claims with respect to the Premises, including
copies thereof. Notwithstanding any other provision of this Lease, if any
Hazardous Materials are discovered on, under or about any portion of the
Premises in violation of any Hazardous Materials Law, the Term shall be
automatically extended and this Lease shall remain in full force and effect
until the earlier to occur of the completion of all remedial action or
monitoring, as approved by Landlord, in accordance with all Hazardous Materials
Laws, or the date specified in a written notice from Landlord to Tenant
terminating this Lease (which date may be subsequent to, but not earlier than,
the date upon which the Term was to have expired). Landlord shall have the
right, at Tenant’s sole cost and expense (including, without limitation,
Landlord’s reasonable attorneys’ fees and costs) and with counsel chosen by
Landlord, to join and participate in, as a party if it so elects, any legal
proceedings or actions initiated in connection with any Hazardous Materials
Claims.
 

14

--------------------------------------------------------------------------------





 
  Tenant Property and Security Interest.
 
Tenant Property. Tenant shall obtain and install all items of furniture,
fixtures, supplies and equipment not included as Landlord Personal Property as
shall be necessary or reasonably appropriate to operate the Facility in
compliance with this Lease (“Tenant Personal Property”). (Tenant Personal
Property and “Tenant Intangible Property” shall be collectively referred to
herein as “Tenant Property”.) As used herein, “Tenant Intangible Property” means
all the following at any time owned by Tenant in connection with its use of the
Premises during the Term: Medicare, Medicaid and other accounts and proceeds
thereof; rents, profits, income or revenue derived from such operation or use;
all documents, chattel paper, instruments, contract rights (including contracts
with residents, employees and third-party payors), deposit accounts, general
intangibles and choses in action; refunds of any Taxes or Other Charges;
licenses and permits necessary or desirable for Tenant’s use of the Premises,
including any certified Medicaid beds, any applicable certificate of need or
other similar certificate, and, to the extent permitted by law, the exclusive
right to transfer, move or apply for the foregoing and manage the Business
conducted at the Premises (including the right to apply for permission to reduce
the licensed bed complement, take any of the licensed beds out of service or
move the beds to a different location); and the right to use the name “Quail
Ridge” and any other trade or other name or logo now or hereafter associated
with Tenant’s operation of the Premises (excluding the “Emeritus” or “ESC” name
or any variation thereof and any name that now or hereafter begins with
“Loyalton of”).
 
Landlord’s Security Interest and Financing Statements. The parties intend that
upon the occurrence of an Event of Default under this Lease, Landlord will have
the right, subject to any limitations imposed by applicable law, including any
requirements that Landlord or its designee must be licensed to operate the
Facility before assuming operational control with respect thereto, to control
the Tenant Property so that Landlord or its designee can operate or re-let the
Facility and associated personal property intact for use as a licensed facility
engaged in the applicable Business. Therefore, to implement the intention of the
parties, and for the purpose of securing the payment and performance of Tenant’s
obligations under this Lease, subject to any limitations imposed by applicable
law, including any licensure laws, Tenant, as debtor, hereby grants to Landlord,
as secured party, in addition to any statutory lien provided to Landlord under
applicable law, a security interest in and an express contractual Lien upon, all
of Tenant’s right, title and interest in and to the Tenant Property and any and
all products and proceeds thereof, which Tenant now owns or leases or at anytime
during the Term acquires an interest or right. This Lease constitutes a security
agreement covering all such Tenant Property and Tenant shall keep such Tenant
Property free and clear of all Liens other than Liens in favor of Landlord and
Assumable Tenant Property Liens (as defined below). The security interest
granted to Landlord hereunder is intended by the parties to be subordinate to
any security interest granted in Tenant Personal Property in connection with the
financing or leasing of all or any portion thereof, so long as, if the value of
the property which is subject to such financing exceeds Seventy Five Thousand
and no/100 Dollars ($75,000) with respect to the Facility, the lessor or
financier agrees to give Landlord written notice of any default by Tenant under
the terms of such
 

15

--------------------------------------------------------------------------------



arrangement and a reasonable time following such notice to cure any such default
and to consent to Landlord’s written assumption of such arrangement upon curing
such default (“Assumable Tenant Property Liens”). Landlord agrees to execute and
deliver such subordination or intercreditor agreements as may be reasonably
required by a third party creditor of Tenant in connection with Assumable Tenant
Property Liens in favor of such creditor. With respect to any of the Tenant’s
Property now owned or acquired by Tenant during the Term, this security interest
and agreement shall survive the termination of this Lease resulting from an
Event of Default. Tenant shall pay all filing and reasonable record search fees
and other costs for such additional security agreements, financing statements,
fixture filings and other documents as Landlord may reasonably require to
perfect or continue the perfection of its security interest. Tenant shall have
the right to review and approve, which approval shall not be unreasonably
withheld, any financing statements or continuation statements which Landlord
proposes to file. To the extent any amounts collected by Landlord upon the
exercise of its rights under this Section 9.2 exceed the amounts due from Tenant
to Landlord under this Lease, including any amounts due as a result of the
occurrence of an Event of Default hereunder, Landlord shall be required to remit
such excess to Tenant.
 
  Financial, Management and Regulatory Reports. Tenant shall provide Landlord
with the reports listed in Exhibit E at the times described therein, and such
other information about it or the operations of the Premises and Business as
Landlord may reasonably request from time to time. All financial information
provided shall be prepared in accordance with generally accepted accounting
principles consistently applied except with respect to the method of accounting
for resident move in fees, which are on a cash basis. If Tenant or Guarantor is
or becomes subject to any reporting requirements of the Securities and Exchange
Commission during the Term, it shall concurrently deliver to Landlord such
reports as are delivered pursuant to applicable securities laws. Tenant shall be
assessed with a $500 administrative fee for each instance in which Tenant fails
to provide Landlord with the monthly, quarterly or annual financial reports
listed in Exhibit E within the time specified therein, which administrative fee
shall be immediately due and payable to Landlord. Notwithstanding the foregoing,
such administrative fee shall not be assessed to Tenant so long as (a) Tenant is
not delinquent in the delivery of such financial reports more than two (2) times
in any consecutive twelve (12) month period, and (b) Tenant remits any
delinquent report to Landlord within five (5) business days of Landlord’s
written request therefor.
 
  Representations and Warranties. Each party represents and warrants to the
other that: (a) this Lease and all other documents executed or to be executed by
it in connection herewith have been duly authorized and shall be binding upon
it; (b) it is duly organized, validly existing and in good standing under the
laws of the state of its formation and is duly authorized and qualified to
perform this Lease within the state in which the Premises is located; and
(c) neither this Lease nor any other document executed or to be executed in
connection herewith violates the terms of any other agreement of such party.
 
  Events of Default. So long as there is no Event of Default, Tenant shall
peaceably and quietly have, hold and enjoy the Premises for the Term, free of
any claim or other action not caused or created by Tenant or pursuant to
Sections 17 or 18. The occurrence of any
 

16

--------------------------------------------------------------------------------



of the following events will constitute an “Event of Default” on the part of
Tenant, and there shall be no cure period therefor except as otherwise expressly
provided:
 
  Tenant’s failure to pay within two (2) business days of when due any Rent, tax
impound deposits, Upgrade Reserve Deposits, Other Charges or other required
payments;
 
  (i) The revocation of any license which would have a material adverse affect
on the operation of the Premises or the certification of the Premises for
provider status under Medicare or Medicaid, if applicable; (ii) the closure of a
material portion (as hereinafter defined) of the Business other than during a
period of repair or reconstruction following damage or destruction thereto or a
Taking (as hereinafter defined) thereof; (iii) the sale or transfer, without
Landlord’s consent, of all or any portion of any certificate of need, bed rights
or other similar certificate or license relating to the Business or the
Premises; or (iv) the use of any portion of the Premises other than for a
licensed facility engaged in the Business and for ancillary services relating
thereto (each a “Catastrophic Event of Default”), it being understood and agreed
that for purposes of clause (ii) above the phrase “a material portion” shall
mean any portion of the Premises that is equal to or greater than ten percent
(10%) of the units at the Facility;
 
  Any other material suspension, termination or restriction placed upon Tenant,
any license to operate the Business, the Premises or the ability to admit
residents or patients (e.g., an admissions ban or non-payment for new admissions
by Medicare or Medicaid resulting from an inspection survey); provided, however,
if any such material suspension or restriction is curable by Tenant it shall not
constitute an Event of Default if Tenant promptly commences to cure such breach
and thereafter diligently pursues such cure to the completion thereof within the
lesser of: (i) the time period in which the applicable governmental agency has
given Tenant to undertake corrective action, or (ii) one hundred twenty (120)
days after the occurrence of any such material suspension or restriction;
 
  A material default by Tenant, Guarantor or any Affiliate of Tenant or
Guarantor as of the date of such default [including, without limitation, Alterra
Healthcare Corporation (“Alterra”) if such entity subsequently becomes an
Affiliate of Tenant (an “Alterra Event”)] with respect to any scheduled monetary
obligation (including, without limitation, any payment due upon the maturity of
an obligation, but specifically excluding any payment due upon the acceleration
of the maturity of any such obligation as a result of an event of default
thereunder unless such acceleration is a result of the failure to pay such
scheduled monetary obligation when due or within any applicable cure period) (i)
under any other lease, agreement or obligation between it and Landlord or any of
its Affiliates, which is not cured within any applicable cure period specified
therein, or (ii) with respect to any such scheduled monetary obligation due
under (A) any other lease or leases with any other party under which Tenant or
its Affiliate is obligated to make annual rental payments in excess of One
Hundred Thousand Dollars ($100,000) which is not cured within any applicable
cure period specified therein, or (B) any financing agreement with a then
outstanding principal balance in excess of $1 million with any other party which
is not cured within any applicable cure period specified therein; provided,
however, that the Events of Default set forth in this Section 12(d) shall be of
no force or effect
 

17

--------------------------------------------------------------------------------



during any period in which any amounts remain outstanding under the terms of the
Wells Fargo Loan Documents;
 
  (i) the occurrence of a default by Tenant under the Tenant Collateral
Documents which continues beyond the expiration of any applicable cure period
set forth therein, or (ii) any material misstatement or omission of fact in any
written report, notice or communication from Tenant or Guarantor to Landlord
with respect to Tenant, the Premises or the Business;
 
  The failure to perform or comply with the provisions of Sections 6, 16 or 24;
 
  (i) Tenant or Guarantor shall generally not pay its debts as they become due,
or shall admit in writing its inability to pay its debts generally, or shall
make an assignment of all or substantially all of its property for the benefit
of creditors; or (ii) a receiver, trustee or liquidator shall be appointed for
either Tenant or Guarantor or any of their property, if within three (3)
business days of such appointment Tenant does not inform Landlord in writing
that Tenant or Guarantor, as the case may be, intends to cause such appointment
to be discharged or such discharge is not diligently prosecuted to completion
within sixty (60) days after the date of such appointment; (iii) the filing by
Tenant or Guarantor of a voluntary petition under any federal bankruptcy or
state law to be adjudicated as bankrupt or for any arrangement or other debtor’s
relief; or (iv) the involuntary filing of such a petition against Tenant or
Guarantor by any other party, unless Tenant within three (3) business days of
such filing informs Landlord in writing of Tenant’s or Guarantor’s intent to
cause such petition to be dismissed, such dismissal is diligently prosecuted and
such petition is dismissed within ninety (90) days after filing; or
 
  The failure to perform or comply with any other provision of this Lease not
requiring the payment of money unless (i) within three (3) business days of
Tenant’s receipt of a notice of default from Landlord, Tenant gives Landlord
notice of its intent to cure such default; and (ii) Tenant cures it either
(x) within thirty (30) days after such notice from Landlord or (y) if such
default cannot with due diligence be so cured because of the nature of the
default or delays beyond the control of Tenant and cure after such period will
not have a materially adverse effect upon the Premises or the Business, then
such default shall not constitute an Event of Default if Tenant uses its
commercially reasonable efforts to cure such default by promptly commencing and
diligently pursuing such cure to the completion thereof and cures it within one
hundred twenty (120) days after such notice from Landlord.
 
  Remedies. Upon the occurrence of an Event of Default, Landlord may exercise
all rights and remedies under this Lease and the laws of the state where the
Facility is located that are available to a lessor of real and personal property
in the event of a default by its lessee, and as to the Tenant Property, all
remedies granted under the laws of such state to a secured party under its
Uniform Commercial Code. Landlord shall have no duty to mitigate damages unless
required by applicable law and, absent gross negligence or willful misconduct,
shall not be responsible or liable for any failure to relet any of the Premises
or to collect any rent due upon any such reletting. Tenant shall pay Landlord,
immediately upon demand, all expenses
 

18

--------------------------------------------------------------------------------



incurred by it in obtaining possession and reletting any of the Premises,
including fees, commissions and costs of attorneys, architects, agents and
brokers.
 
General. Without limiting the foregoing, Landlord shall have the right (but not
the obligation) to do any of the following upon an Event of Default: (a) sue for
the specific performance of any covenant of Tenant as to which it is in breach;
(b) enter upon any portion of the Premises, terminate this Lease, dispossess
Tenant from the Premises and/or collect money damages by reason of Tenant’s
breach, including the acceleration of all Rent which would have accrued after
such termination and all obligations and liabilities of Tenant under this Lease
which survive the termination of the Term; (c) elect to leave this Lease in
place and sue for Rent and other money damages as the same come due; (d) (before
or after repossession of the Premises pursuant to clause (b) above and whether
or not this Lease has been terminated) relet any portion of the Premises to such
tenant(s), for such term(s) (which may be greater or less than the remaining
balance of the Term), rent, conditions (which may include concessions or free
rent) and uses as it may determine in its sole discretion and collect and
receive any rents payable by reason of such reletting; and (e) sell any Tenant
Property in a non-judicial foreclosure sale.
 
Receivership. Tenant acknowledges that a Catastrophic Event of Default will
materially and irreparably impair the value of Landlord’s investment in the
Premises. Therefore, in addition to its other rights and remedies, upon a
Catastrophic Event of Default Landlord shall have the right to petition any
appropriate court for the appointment of a receiver to take possession of the
Facility, to manage the operation of the Premises, to collect and disburse all
rents, issues, profits and income generated thereby and to the extent applicable
and possible, to preserve or replace any affected license or provider
certification for the Premises or to otherwise substitute the licensee or
provider thereof (the “Receivership”). If Landlord commences the Receivership,
the receiver shall be paid a reasonable fee for its services and all such fees
and other expenses of the Receivership shall be paid in addition to, and not in
limitation of, the Rent otherwise due to Landlord hereunder. Tenant irrevocably
consents to the Receivership upon a Catastrophic Event of Default and thus
stipulates to and agrees not to contest the appointment of a receiver under such
circumstances and for such purposes.
 
Remedies Cumulative; No Waiver. No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy,
and each and every right and remedy shall be cumulative and in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity. Any notice or cure period provided herein shall run concurrently with
any provided by applicable law. No failure of Landlord to insist at any time
upon the strict performance of any provision of this Lease or to exercise any
option, right, power or remedy contained herein shall be construed as a waiver,
modification or relinquishment thereof as to any similar or different breach
(future or otherwise) by Tenant. Landlord’s receipt of any rent or other sum due
hereunder (including any late charge) with knowledge of any breach shall not be
deemed a waiver of such breach, and no waiver by Landlord of any provision of
this Lease shall be effective unless expressed in a writing signed by it.
 

19

--------------------------------------------------------------------------------





 
Performance of Tenant’s Obligations. If Tenant at any time shall fail to make
any payment or perform any act on its part required to be made or performed
under this Lease, then Landlord may, without waiving or releasing Tenant from
any obligations or default hereunder, make such payment or perform such act for
the account and at the expense of Tenant, and enter upon any portion of the
Premises for the purpose of taking all such action as may be reasonably
necessary. No such entry shall be deemed an eviction of Tenant. All sums so paid
by Landlord and all necessary and incidental costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with the
performance of any such act by it, together with interest at the Agreed Rate
from the date of the making of such payment or the incurring of such costs and
expenses, shall be payable by Tenant to Landlord upon Landlord’s written demand
therefor.
 
  Provisions on Termination.
 
Surrender of Possession. On the expiration of the Term or earlier termination or
cancellation of this Lease (the “Termination Date”), Tenant shall deliver to
Landlord or its designee possession of (a) the Facility and associated Landlord
Personal Property in a neat and clean condition and in as good a condition as
existed at the date of their possession and occupancy pursuant to this Lease,
after taking into consideration and giving effect to any improvements,
renovations or upgrades required to be made by Tenant as of the commencement of
the Term, ordinary wear and tear excepted, (b) a fully operational, licensed
and, if applicable, certified Business at the Facility but specifically
excluding any Alterations necessitated by, or imposed in connection with, a
change of ownership inspection survey for the transfer of operation of any
portion of the Premises to Landlord or its designee unless Landlord is able to
demonstrate that such Alterations were previously required by the applicable
licensing authorities to be undertaken by Tenant and Tenant failed to do so, and
(c) all patient charts and resident records, along with appropriate resident
consents if necessary, and copies of all its books and records relating to the
Business and the Premises, other than Tenant’s corporate financial books and
records and other proprietary materials. Accordingly, Tenant shall not at any
time during or after the Term seek to transfer, surrender, allow to lapse, or
grant any security interest or any other interest in and to the licenses, other
than those interests granted to Landlord under the terms of this Lease (to the
extent permitted by applicable law), permits or certifications relating to any
portion of the Business or the Premises, nor shall Tenant knowingly commit or
omit any act that would jeopardize any the Business or any licensure or
certification of the Premises. Upon request, Tenant shall cooperate fully with
Landlord or its designee in transferring or obtaining all necessary licenses
and, if applicable, certifications for Landlord or its designee, and Tenant
shall comply with all requests for an orderly transfer of the Business, Facility
licenses, and, if applicable, Medicare and Medicaid certifications and
possession at the time of its surrender of the Premises to Landlord or its
designee but Tenant shall have no liability hereunder if, through no fault of
Tenant, Landlord or its designee are unable to secure such licenses and, if
applicable, certifications in their own name. Subject to all applicable laws,
Tenant hereby assigns, effective upon the Termination Date, all rights to
operate the Facility to Landlord or its designee including all required licenses
and permits and all rights to apply for or
 

20

--------------------------------------------------------------------------------



otherwise obtain them, and all other nonproprietary Tenant Intangible Property
relating to any portion of the Premises; provided, however, this assignment
shall be ineffective in any State, including the State of Washington, where such
an assignment is prohibited under applicable licensure laws.
 
Removal of Tenant Personal Property. Provided that no Event of Default then
exists, in connection with the surrender of the Premises, Tenant may upon at
least five (5) business days prior notice to Landlord remove from the Premises
in a workmanlike manner all Tenant Personal Property, leaving the Premises in
good and presentable condition and appearance, including repair of any damage
caused by such removal; provided that Landlord shall have the right and option
to purchase the Tenant Personal Property for its then net book value during such
five (5) business day notice period, in which case Tenant shall so convey the
Tenant Personal Property to Landlord by executing a bill of sale in a form
reasonably acceptable to Landlord and Tenant. If there is any Event of Default
then existing, Tenant will not remove any Tenant Personal Property from the
Premises and instead will, on demand from Landlord, convey it to Landlord for no
additional consideration by executing a bill of sale in a form reasonably
required by Landlord. Title to any Tenant Personal Property which is not removed
by Tenant as permitted above upon the expiration of the Term shall, at
Landlord’s election, vest in Landlord; provided, however, that Landlord may
remove and store or dispose at Tenant’s expense any or all of such Tenant
Personal Property which is not so removed by Tenant without obligation or
accounting to Tenant.
 
Management of Premises. Commencing on the Termination Date, Landlord or its
designee, upon written notice to Tenant, may elect to assume the
responsibilities and obligations for the management and operation of the
Business and Tenant agrees to cooperate fully to accomplish the transfer of such
management and operation without interrupting the operation of the Business.
Subject to the limitations of applicable law, including any state licensure law
which requires the manager of an alzheimer’s care facility to be licensed or
which requires the management agreement to be approved by the applicable
regulatory authorities prior to the commencement thereof and subject to the
parties agreeing on the form of a management agreement which shall include, at a
minimum, an indemnity in favor of Tenant in form and substance acceptable to
Tenant and from an entity acceptable to Tenant, Tenant agrees that Landlord or
its designee may, for a period not to exceed one hundred eighty (180) days,
operate the Business under Tenant’s licenses and, if applicable, certifications
pending the issuance of new licenses and, if applicable, certifications to
Landlord or its designee. During the period of such management, Tenant shall not
knowingly commit any act or fail to take any action that would jeopardize any
licensure or certification, if applicable, of the Premises, and Tenant shall
comply with all reasonable requests for an orderly transfer of any and all
facility and other licenses, Medicare and Medicaid certifications, if
applicable, and possession of the Premises at the time of any such surrender.
 
Holding Over. If Tenant shall for any reason remain in possession of any portion
of the Premises after the Termination Date without the consent of Landlord, such
possession shall be a month-to-month tenancy during which time Tenant shall pay
as rental on the first (1st) business day of each month one and one-half (1½)
times the total of the monthly
 

21

--------------------------------------------------------------------------------



Minimum Rent payable with respect to the last Lease Year plus Additional Rent
allocable to the month, all additional charges accruing during the month and all
other sums, if any, payable by Tenant pursuant to this Lease. Nothing contained
herein shall constitute the consent, express or implied, of Landlord to the
holding over of Tenant after the Termination Date, nor shall anything contained
herein be deemed to limit Landlord’s remedies.
 
Survival. All representations, warranties, covenants and other obligations of
Tenant under this Lease shall survive the Termination Date.
 
  Certain Landlord Rights.
 
Entry and Examination of Records. Landlord and its representatives may enter the
Premises at any reasonable time after reasonable notice to Tenant to inspect the
Premises for compliance, to exhibit the Premises for sale, lease (but, with
respect to leasing, only (a) after the occurrence of an Event of Default or (b)
during the last Lease Year of the Initial Term or any applicable Renewal Term
and only if Tenant has not exercised its option to renew pursuant to Section 2.3
above) or mortgaging, upon an Event of Default or to post notices of
non-responsibility under any mechanic’s or materialman’s lien law or for any
other reason; provided that no such notice shall be required in the event of an
emergency. No such entry shall unreasonably interfere with residents, patients,
patient care or the Business. During normal business hours, Tenant will permit
Landlord and its representatives, inspectors and consultants to examine all
contracts, books and financial and other records (wherever kept) relating to
Tenant’s operations at the Premises, but specifically excluding the records of
residents of the Facility to the extent such access is prohibited by law,
including applicable State licensure laws and/or the Health Insurance
Portability and Accountability Act of 1996.
 
Grant Liens. Without the consent of Tenant, Landlord may from time to time,
directly or indirectly, create or otherwise cause to exist any Lien, title
retention agreement or other encumbrance upon the Premises, or any portion
thereof or interest therein (including this Lease), whether to secure any
borrowing or other means of financing or refinancing or otherwise. Upon the
request of Landlord, Tenant shall subordinate this Lease to the Lien of any such
encumbrance so long as such encumbrance provides that it is subject to the
rights of Tenant under this Lease and that so long as no Event of Default shall
exist, Tenant’s occupancy shall not be disturbed if any Person takes possession
of the applicable portion of the Premises through foreclosure proceeding or
otherwise.
 
Estoppel Certificates. Each of Landlord and Tenant shall, at any time upon not
less than ten (10) days prior written request by the other party, have an
authorized representative execute, acknowledge and deliver to the requesting
party or its designee a written statement certifying (a) that this Lease,
together with any specified modifications, is in full force and effect, (b) the
dates to which Rent and additional charges have been paid, (c) that no default
by either party exists or specifying any such default and (d) as to such other
matters as the requesting party may reasonably request.
 

22

--------------------------------------------------------------------------------





 
Conveyance Release. If Landlord or any successor owner shall transfer the
Premises in accordance with this Lease, upon the written assumption by any
successor owner of the obligations of Landlord or such prior successor owner
hereunder, Landlord or such prior successor owner shall thereupon be released
from all future liabilities and obligations hereunder arising or accruing from
and after the date of such conveyance or other transfer, which instead shall
thereupon be binding upon the new owner.
 
  Assignment and Subletting. Without the prior written consent of Landlord,
which may be withheld or conditioned at its sole discretion, this Lease shall
not, nor shall any interest of Tenant herein, be assigned or encumbered by
operation of law, nor shall Tenant voluntarily or involuntarily assign,
mortgage, encumber or hypothecate any interest in this Lease or sublet any
portion of the Premises (except in the ordinary course of Tenant’s business to
occupants of the Facility or their immediate family members using Tenant’s
standard form occupancy lease). Any of the foregoing acts without such consent
shall be void and shall, at Landlord’s sole option, constitute an Event of
Default giving rise to Landlord’s right, among other things, to terminate this
Lease. An assignment of this Lease by Tenant shall be deemed to include:
(a) entering into a management or similar agreement relating to the operation or
control of any portion of the Premises with any Person other than Jerry Erwin
Associates, Inc. dba JEA Senior Living or a Person that is an Affiliate of
Tenant; (b) any change (voluntary or involuntary, by operation of law or
otherwise, including the transfer, assignment, sale, hypothecation or other
disposition of any equity interest in Tenant) in the Person that ultimately
exert effective Control over the management of the affairs of Tenant as of the
date hereof; provided that any transfers of Guarantor’s stock on a national
stock exchange shall not be deemed to be an assignment of the Lease so long as
no more than twenty-five percent (25%) of the voting stock of Guarantor is held
by any Person or related group other than (i) Daniel R. Baty or an entity or
entities owned or Controlled by him, and (ii) Saratoga Partners IV, L.P.
(“Saratoga”) or an entity or entities owned or Controlled by Saratoga; or
(c) the sale or other transfer of all or any portion of any certificate of need,
bed rights or other similar certificate or license relating to the Business or
the Premises. Notwithstanding the foregoing, Tenant may, without Landlord’s
prior written consent, assign this Lease or sublet the Premises or any portion
thereof (i) pending the issuance to Tenant of a license to operate the Facility
pursuant to a sublease in the form approved by Landlord prior to the Effective
Date or (ii) to an Affiliate of Tenant or Guarantor if all of the following are
first satisfied: (w) such Affiliate fully assumes Tenant’s obligations
hereunder; (x) Tenant remains fully liable hereunder and Guarantor remains fully
liable under the Guaranty of Lease; (y) the use of the Premises remains
unchanged; and (z) Landlord in its reasonable discretion shall have approved the
form and content of all documents for such assignment or sublease and received
an executed counterpart thereof. In no event shall Tenant sublet any portion of
the Premises on any basis such that the rental to be paid by the sublessee would
be based, in whole or in part, on either the income or profits derived by the
business activities of the sublessee, or any other formula, such that any
portion of the sublease rental received by Landlord would fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the U.S.
Internal Revenue Code, or any similar or successor provision thereto.
 

23

--------------------------------------------------------------------------------





 
  Damage by Fire or Other Casualty. Tenant shall promptly notify Landlord of any
damage or destruction of any portion of the Premises and diligently repair or
reconstruct the Premises to a like or better condition than existed prior to
such damage or destruction in accordance with Section 8.4. Any net insurance
proceeds payable with respect to the casualty shall be paid directly to Landlord
and, if an Event of Default has not occurred hereunder, used for the repair or
reconstruction of the Premises pursuant to Landlord’s disbursement requirements.
If such proceeds are insufficient, Tenant shall provide the required additional
funds; if they are more than sufficient, the surplus shall belong and be paid to
Tenant. Except as otherwise specifically set forth in this Section 17, Tenant
shall not have any right under this Lease, and hereby waives all rights under
applicable law, to abate, reduce or offset rent by reason of any damage or
destruction of any portion of the Premises by reason of an insured or uninsured
casualty. In the event any such damage or destruction occurs during the last six
(6) months of the Initial Term or applicable Renewal Term, to the extent of
fifty percent (50%) or more of the replacement value of the Facility, Tenant
may, at Tenant’s option to be evidenced by notice in writing given to Landlord
within thirty (30) days after the occurrence of such damage or destruction,
elect to pay to Landlord any available insurance proceeds, including, without
limitation, business interruption insurance proceeds described in Section 5.7,
in which event this Lease shall terminate; provided, however, that if the
available insurance proceeds are insufficient to cover the cost of the repair or
reconstruction of the Facility, Tenant shall remain obligated to pay the
additional cost to repair or reconstruct the Facility.
 
  Condemnation. Except as provided to the contrary in this Section 18, this
Lease shall not terminate and shall remain in full force and effect in the event
of a taking or condemnation of the Premises, or any portion thereof, and Tenant
hereby waives all rights under applicable law to abate, reduce or offset rent by
reason of such taking. If during the Term all or substantially all (a “Complete
Taking”) or a smaller portion (a “Partial Taking”) of the Facility is taken or
condemned by any competent public or quasi-public authority, then (a) in the
case of a Complete Taking, Tenant may at its election made within thirty (30)
days of the effective date of such Taking, terminate this Lease, or (b) in the
case of a Partial Taking, the Rent shall be abated to the same extent as the
resulting diminution in Fair Market Value of the portion of the Premises taken.
The award payable upon a Complete Taking shall be allocated (i) as provided by
the taking authority, (ii) in the absence thereof, as agreed by the parties, or
(iii) failing such agreement within thirty(30) days after the effective date of
such Taking, pursuant to the appraisal procedure described in Exhibit C. The
resulting diminution in Fair Market Value on the effective date of a Partial
Taking shall be as established pursuant to Exhibit C. Landlord alone shall be
entitled to receive and retain any award for a Partial Taking other than the
portion specifically allocated to Tenant’s Personal Property or the value of
Tenant’s leasehold interest hereunder.
 
  Indemnification. Tenant agrees to protect, indemnify, defend and save harmless
Landlord, its directors, officers, shareholders, agents and employees from and
against any and all foreseeable or unforeseeable liability, expense, loss, cost,
deficiency, fine, penalty or damage (including consequential or punitive
damages) of any kind or nature, including
 

24

--------------------------------------------------------------------------------



reasonable attorneys’ fees, from any suits, claims or demands, on account of any
matter or thing, action or failure to act arising out of or in connection with
this Lease, the Premises or the operations of Tenant on the Premises, including
(a) the breach by Tenant of any of its representations, warranties, covenants or
other obligations hereunder which is not cured within any applicable cure period
provided for herein, (b) any Protest, (c) all known and unknown Environmental
Activities on the Premises, Hazardous Materials Claims or violations by Tenant
of a Hazardous Materials Law with respect to the Premises, and (d) upon or
following the Termination Date, any liability assessed or asserted by, any
governmental agency or Medicare or Medicaid as a result of or arising out of or
in connection with this Lease or Tenant’s occupancy of the Premises (including
any overpayment to Medicare, Medicaid or any other third-party payor); but
specifically excluding any such liability, expense, loss, cost, deficiency,
fine, penalty or damages arising (i) under clauses (a) or (c) from the gross
negligence or willful misconduct of Landlord, and (ii) under clause (d) with
respect to any Alterations necessitated by, or imposed in connection with, a
change of ownership inspection survey for the transfer of operation of the
Premises to Landlord or its designee unless Landlord is able to demonstrate that
such Alterations were previously required by the applicable licensing
authorities to be undertaken by Tenant and Tenant failed to do so. Upon
receiving knowledge of any suit, claim or demand asserted by a third party that
Landlord believes is covered by this indemnity, it shall give Tenant notice of
the matter and Tenant shall promptly assume the defense thereof with counsel
reasonably acceptable to Landlord. If Tenant does not timely elect to defend the
matter, then Landlord shall have the right to assume the defense thereof with
its own counsel at Tenant’s expense.
 
  Disputes. If any party brings any action to interpret or enforce this Lease,
or for damages for any alleged breach, the prevailing party shall be entitled to
reasonable attorneys’ fees and costs as awarded by the court in addition to all
other recovery, damages and costs. EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY
AGAINST THE OTHER IN CONNECTION WITH ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS LEASE, INCLUDING THE RELATIONSHIP OF THE PARTIES,
TENANT’S USE AND OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE
RELATING TO THE FOREGOING OR THE ENFORCEMENT OF ANY REMEDY.
 
  Notices. All notices and demands, certificates, requests, consents, approvals
and other similar instruments under this Lease shall be in writing and sent by
personal delivery, U. S. certified or registered mail (return receipt requested,
postage prepaid) or FedEx or similar generally recognized overnight carrier
regularly providing proof of delivery, addressed as follows:
 
If to Tenant:  c/o Emeritus Corporation
3131 Elliott Avenue, Suite 500
Seattle, Washington 98121
Attention: Raymond R. Brandstrom, CFO
Fax No.: (206) 301-4500
 

25

--------------------------------------------------------------------------------





 
With a copy to: The Nathanson Group PLLC
1520 Fourth Street, Sixth Floor
Seattle, Washington 98101
Attention: Randi Nathanson, Esq.
Fax No.: (206) 623-1738
 
If to Landlord:  c/o Nationwide Health Properties, Inc.
610 Newport Center Drive, Suite 1150
Newport Beach, California 92660
Attention: President and General Counsel
Fax No.: (949) 759-6876
 
With a copy to: Sherry Meyerhoff Hanson & Crance LLP
610 Newport Center Drive, Suite 1200
Newport Beach, California 92660
Attention: Kevin L. Sherry, Esq.
Fax No.: (949) 719-1212
 


 
A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Tenant shall be deemed notice to all co-Tenants.
 
  Miscellaneous. Since each party has been represented by counsel and this Lease
has been freely and fairly negotiated, all provisions shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party. While nothing contained in this Lease should be deemed or construed to
constitute an extension of credit by Landlord to Tenant, if a portion of any
payment made to Landlord is deemed to violate any applicable laws regarding
usury, such portion shall be held by Landlord to pay the future obligations of
Tenant as such obligations arise and if Tenant discharges and performs all
obligations hereunder, such funds will be reimbursed (without interest) to
Tenant on the Termination Date. If any part of this Lease shall be determined to
be invalid or unenforceable, the remainder shall nevertheless continue in full
force and effect. Time is of the essence, and whenever action must be taken
(including the giving of notice or the delivery of documents) hereunder during a
certain period of time or by a particular date that ends or occurs on a
Saturday, Sunday or federal holiday, then such period or date shall be extended
until the immediately following business day. Whenever the words “including”,
“include” or “includes” are used in this Lease, they shall be interpreted in a
non-exclusive manner as though the words “without limitation” immediately
followed. Whenever the words day or days are used in this Lease, they shall mean
“calendar day” or “calendar days” unless expressly provided to the contrary. The
titles and headings in this Lease
 

26

--------------------------------------------------------------------------------



are for convenience of reference only and shall not in any way affect the
meaning or construction of any provision. Unless otherwise expressly provided,
references to any “Section” mean a section of this Lease (including all
subsections), to any “Exhibit” or “Schedule” mean an exhibit or schedule
attached hereto or to “Medicare” or “Medicaid” include any successor program. If
more than one Person is Tenant hereunder, their liability and obligations
hereunder shall be joint and several. Promptly upon the request of either party
and at its expense, the parties shall prepare, enter into and record a suitable
short form memorandum of this Lease. This Lease (a) contains the entire
agreement of the parties as to the subject matter hereof and supersedes all
prior or contemporaneous verbal or written agreements or understandings, (b) may
be executed in several counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same document, (c) may only be
amended by a writing executed by the parties, (d) shall inure to the benefit of
and be binding upon the successors and permitted assigns of the parties,
(e) shall be governed by and construed and enforced in accordance with the
internal laws of the State of California, without regard to the conflict of laws
rules thereof, provided that the law of the State in which the Facility is
located (the “Situs State”) shall govern procedures for enforcing, in the
respective Situs State, provisional and other remedies directly related to the
Facility and related personal property as may be required pursuant to the law of
such Situs State, including without limitation the appointment of a receiver;
and, further provided that the law of the Situs State also applies to the
extent, but only to the extent, necessary to create, perfect and foreclose the
security interests and liens created under this Lease, and (f) incorporates by
this reference any Exhibits and Schedules attached hereto.
 
  Collateral for Other Leases. Upon the occurrence of the Alterra Event, any
cash or letters of credit held by Landlord as a security deposit or collateral
pursuant to this Lease shall also be held by Landlord as additional security for
the obligations due to Landlord or its Affiliates under the terms of any and all
leases between Alterra or its Affiliate, as tenant, and Landlord or its
Affiliate, as landlord; provided, however, that the foregoing provision shall be
of no force or effect during any period in which any amounts remain outstanding
under the terms of the Wells Fargo Loan Documents.
 
  Leverage Covenant. At all times during the term of this Lease, the ratio of
Guarantor’s total liabilities (minus deferred gain on sale of communities) to
Guarantor’s total assets, in each case determined in conformity with generally
accepted accounting principles, consistently applied, shall not be equal to or
greater than 1.6 to 1.
 

 
[SIGNATURE PAGE TO FOLLOW]
 



--------------------------------------------------------------------------------

1 As adjusted annually for increases in the CPI since the commencement of the
tenth (10th) Lease Year.

27

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Lease has been executed by Tenant and Landlord as of
the Effective Date.
 


TENANT:
 
ESC IV, LP,
a Washington limited partnership (doing business in the State of Texas as Texas
- ESC IV, L.P.)


BY: ESC G.P. II, Inc.,
a Washington corporation,
its General Partner


 
By: /s/_William M. Shorten_________________________________
 
Name: William M. Shorten____________________________________
 
Title: Director of Real Estate Finance___________________________
 

 


 
LANDLORD:
 
QR LUBBOCK TEXAS PROPERTIES, L.P.,
a Texas limited partnership
 
BY: QR LUBBOCK GP, LLC,
a Texas limited liability company,
its general partner


By: Nationwide Health Properties, Inc.,
a Maryland corporation,
its sole member






By: /s/ Donald D. Bradley     
Name: Donald D. Bradley     
Title: Chief Investment Officer Senior Vice President 


 


 


 


28

--------------------------------------------------------------------------------




EXHIBIT A
 
LEGAL DESCRIPTION
 


 
See attached;
 
includes all improvements thereon and all appurtenances thereto.
 


METES AND BOUNDS DESCRIPTION for the plat limits of Tract A, south Bay Addition
to the City of Lubbock, Lubbock County, Texas, a replat of a portion of Tract A,
Monterey Center Addition to the City of Lubbock, Lubbock County, Texas,
according to the map, plat and/or dedication deed thereof recorded in Volume
5686, Page 206, of the Real Property Records of Lubbock County, and refiled in
Volume 5698, Page 244 of the Real Property Records of Lubbock County, Texas,
being further described as follows:


BEGINNING at a 1/2" rod found in the West right-of-way line of Elgin Avenue and
the East line of Tract A, Monterey Center Addition which bears North 283.19 feet
from the most Easterly Southeast corner of Tract A, Monterey Center Addition;


THENCE N. 89°58'50" W. a distance of 285.94 feet to a 1/2" rod with cap found at
the Southwest corner of this tract;


THENCE North a distance of 381.51 feet to a 1/2" rod with cap found at the
Northwest corner of this tract;


THENCE S. 89°58'50" E. a distance of 285.94 feet a 1/2" rod with cap set in the
West right-of-way line of Elgin Avenue and the East line Tract A, Monterey
Center Addition at the Northeast corner of this tract;


THENCE South, along said West right-of-way line, and the East line of Tract A, a
distance of 381.51 feet to the Point of Beginning.


Contains: 109,089 - sq. ft. - 2.504 acres.
 



--------------------------------------------------------------------------------




EXHIBIT B
 
LANDLORD PERSONAL PROPERTY
 


 
includes any such personal property replaced by Tenant
 
or required by the state in which the Facility is located
 
or by any other governmental entity to operate the Facility.
 
ALL OF THE PERSONAL PROPERTY CONVEYED TO LANDLORD PURSUANT TO THE BILL OF SALE
DELIVERED TO LANDLORD CONCURRENTLY WITH LANDLORD’S ACQUISITION OF THE PREMISES.
 



--------------------------------------------------------------------------------




EXHIBIT C
 
FAIR MARKET VALUE
 


 
“Fair Market Value” means the fair market value of the Premises or applicable
portion thereof on a specified date as agreed to by the parties, or failing such
agreement within ten (10) of such date, as established pursuant the following
appraisal process. Each party shall within ten (10) days after written demand by
the other select one MAI Appraiser to participate in the determination of Fair
Market Value. For all purposes under this Lease, the Fair Market Value shall be
the fair market value of the Premises or applicable portion thereof unencumbered
by this Lease. Within ten (10) days of such selection, the MAI Appraisers so
selected by the parties shall select a third (3rd) MAI Appraiser. The three (3)
selected MAI Appraisers shall each determine the Fair Market Value of the
Premises or applicable portion thereof within thirty days of the selection of
the third appraiser. To the extent consistent with sound appraisal practices as
then existing at the time of any such appraisal, and if requested by Landlord,
such appraisal shall be made on a basis consistent with the basis on which the
Premises or applicable portion thereof were appraised at the time of their
acquisition by Landlord. Tenant shall pay the fees and expenses of any MAI
Appraiser retained pursuant to this Exhibit.
 
If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value of the Premises or applicable portion
thereof in accordance with the provisions of this Exhibit and the Fair Market
Value so determined shall be binding upon the parties. If the MAI Appraisers
selected by the parties are unable to agree upon a third (3rd) MAI Appraiser
within the time period set forth in the foregoing paragraph, either party shall
have the right to apply at Tenant’s expense to the presiding judge of the court
of original trial jurisdiction in the county in which the Premises or applicable
portion thereof are located to name the third (3rd) MAI Appraiser.
 
Within five(5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value of the Premises or
applicable portion thereof. If a majority are unable to determine the fair
market value at such meeting, the three (3) appraisals shall be added together
and their total divided by three (3). The resulting quotient shall be the Fair
Market Value. If, however, either or both of the low appraisal or the high
appraisal are more than ten percent (10%) lower or higher than the middle
appraisal, any such lower or higher appraisal shall be disregarded. If only one
(1) appraisal is disregarded, the remaining two (2) appraisals shall be added
together and their total divided by two (2), and the resulting quotient shall be
such Fair Market Value. If both the lower appraisal and higher appraisal are
disregarded as provided herein, the middle appraisal shall be such Fair Market
Value. In any event, the result of the foregoing appraisal process shall be
final and binding.
 
“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state where the Premises is located and who has substantial
experience in performing appraisals of facilities similar to the Premises or
applicable portion thereof and is certified as a member of the American
Institute of Real Estate Appraisers or certified as a SRPA by the Society of
Real Estate Appraisers, or, if such organizations no longer exist or certify
appraisers, such successor organization or such other organization as is
approved by Landlord.
 


 


 



--------------------------------------------------------------------------------




EXHIBIT D
CERTAIN DEFINITIONS
 
For purposes of this Lease, the following terms and words shall have the
specified meanings:
 
ENVIRONMENTAL DEFINITIONS
 
“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from the Premises or located on or present
on or under any portion of the Premises.
 
“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants which pose a hazard to the
Premises or to Persons on or about the Premises or cause any portion of the
Premises to be in violation of any Hazardous Materials Laws; (b) asbestos in any
form which is friable; (c) urea formaldehyde in foam insulation or any other
form; (d) transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty (50) parts per
million or any other more restrictive standard then prevailing; (e) medical
wastes and biohazards; (f) radon gas; and (g) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of the Premises or the owners and/or occupants of property
adjacent to or surrounding the Premises, including, without limitation, any
materials or substances that are listed in the United States Department of
Transportation Hazardous Materials Table (49 CFR 172.101) as amended from time
to time.
 
“Hazardous Materials Claims” shall mean any and all enforcement, clean-up,
removal or other governmental or regulatory actions or orders threatened,
instituted or completed pursuant to any Hazardous Material Laws, together with
all claims made or threatened by any third party against the Premises, Landlord
or Tenant relating to damage, contribution, cost recovery compensation, loss or
injury resulting from any Hazardous Materials.
 
“Hazardous Materials Laws” shall mean any laws, ordinances, regulations, rules,
orders, guidelines or policies relating to the environment, health and safety,
Environmental Activities, Hazardous Materials, air and water quality, waste
disposal and other environmental matters.
 
OTHER DEFINITIONS
 
“Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person;
provided, however, a Person shall not be deemed or construed to constitute an
Affiliate of another Person solely as a result of the common ownership or
Control of such Persons by Daniel R. Baty.
 
“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise (excluding
any contract that gives a Person the right to control or manage the assets of
another Person, but not the power to direct the management and policies of such
Person).
 
“Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.
 


--------------------------------------------------------------------------------





 
“CC&R’s” shall mean covenants, conditions and restrictions or similar use,
maintenance or ownership obligations encumbering or binding upon the real
property comprising the Facility.
 


 



--------------------------------------------------------------------------------




EXHIBIT E
 
FINANCIAL, MANAGEMENT AND REGULATORY REPORTS
 
 
REPORT
 
 
DUE DATE
 
 
Monthly financial reports concerning the Business at the Facility 
 
 
consisting of:
 
(1) a balance sheet;
(2) a reasonably detailed income statement showing, among other things, Gross
Revenues;
(3) total patient days;
(4) occupancy; and
(5) payor mix.
 
 
Thirty (30) days after the end of each calendar month
 
 
Quarterly consolidated or combined financial statements
 
 
of Guarantor
 
 
Forty-Five (45) days after the end of each of the first three quarters of the
fiscal year of Guarantor
 
 
Annual consolidated or combined financial statements
 
 
of Guarantor audited by a reputable certified public accounting firm.
 
 
Ninety (90) days after the fiscal year end of Guarantor
 
 
Regulatory reports with respect to the Facility, as follows:
 
(1) all federal, state and local licensing and reimbursement certification
surveys, inspection and other reports received by Tenant as to any portion of
the Premises and any portion of the Business, including state department of
health licensing surveys;
(2) Medicare and Medicaid certification surveys; and
(3) life safety code reports.
 
 
Ten (10) business days after receipt
 
 
Reports of regulatory violations,
 
 
by written notice of the following:
 
(1) any violation of any federal, state or local licensing or reimbursement
certification statute or regulation, including Medicare or Medicaid;
(2) any suspension, termination or restriction placed upon Tenant or any portion
of the Premises, the operation of any portion of the Business or the ability to
admit residents or patients; or
(3) any violation of any other permit, approval or certification in connection
with any portion of the Premises or any portion of the Business, by any federal,
state or local authority, including Medicare or Medicaid.
 
 
Five (5) business days after receipt
 
 
Annual operating budget 
 
 
covering the operations of the Facility and the Business conducted thereon for
the forthcoming fiscal year.
 
 
Thirty (30) days after the beginning of each fiscal year
 



 


 



--------------------------------------------------------------------------------




EXHIBIT F
 
SCHEDULE OF RELATED FACILITIES
 

 
Facility Name
Location
Lease Commencement Date
Beckett Meadows
Austin, TX
April 1, 2004
Charleston Gardens
Charleston, W. VA
April 1, 2004
Kingsley Place-Shreveport
Shreveport, LA
April 1, 2004
Silverleaf Manor
Meridian, MS
April 1, 2004
Pines of Goldsboro
Goldsboro, NC
April 1, 2004
Loyalton of Rockford
Rockford, IL
April 1, 2004
Creekside
Plano, TX
April 1, 2004
Heritage Hills
Columbus, GA
April 1, 2004
Oak Hollow
Bedford, TX
April 1, 2004
Pine Meadow
Hattiesburg, MS
April 1, 2004
Pinehurst
Tyler, TX
April 1, 2004
Stonebridge
Dallas, TX
April 1, 2004
Austin Gardens
Lodi, CA
April 1, 2004
Desert Springs
El Paso, TX
April 1, 2004
Loyalton of Folsom
Folsom, CA
April 1, 2004
The Lakes
Fort Myers, FL
April 1, 2004
Canterbury Woods
Attleboro, MA
April 1, 2004
Autumn Ridge
Herculaneum, MO
June 1, 2004
Manor at Essington
Joliet, IL
October 1, 2004
Loyalton of Cape May
Cape May, NJ
October 22, 2004
Richland Gardens
Richland, WA
March 1, 2005
Clare Bridge
Corona, CA
October 1, 2004



 


 


 


 


 


 



--------------------------------------------------------------------------------




EXHIBIT G 
 
SCHEDULE OF MANDATORY REPAIRS




NONE


 


 


 


 


 



--------------------------------------------------------------------------------




SCHEDULE 1


EXCEPTIONS TO INSURANCE REQUIREMENTS






1. Contrary to the requirements of Section 6.1, Tenant provides its general and
professional liability insurance through a captive insurance company domiciled
in Hawaii and known as National Orion Insurance Company (“NOI”). NOI is not
rated.


2. Contrary to the requirements of Section 6.1, the general and professional
liability insurance maintained by Tenant is on a claims made basis, not an
occurrence basis.


3. Contrary to the requirements of Section 6.1(a), damage to vehicles owned or
leased by Tenant as well as damage to third party vehicles caused by Tenant is
not covered by Tenant’s property insurance. Coverage for damage to third party
vehicles may be available under certain circumstances under (i) the NOI policy,
(ii) a personal auto policy purchased by an employee of Tenant for their own
vehicle when used for company business or (iii) the Emeritus auto policy, which
acts as an excess layer over an employee personal policy.


4. Contrary to the requirements in Sections 6.1(b), (c) and (g), the general and
professional liability insurance maintained by Tenant is subject to a $1 million
per claim and $2 million in the aggregate self insured retention amount and to a
$ 4 million per claim and $4,800,000 aggregate limit on coverage.


5. In Texas, Tenant has exercised its right under State law to opt out of the
Workers Compensation system and instead to offer its employee an ERISA defined
benefit plan which complies with the requirements of Texas law.


6. Coverage for damages due to boiler and pressure vessels bursting or exploding
is covered by Tenant’s property insurance policy. However, the property
insurance does not cover bodily injury or death resulting therefrom. Instead
such claims would be covered under the general liability insurance policy
provided by NOI.


7. In addition to the exceptions noted in Section 4, above, the deductible under
Tenant’s property insurance for earthquake coverage is 5% of Total Insured
Values with a $100,000 minimum in California, Hawaii and Alaska and a $100,000
minimum in all other states. The deductible for storm and wind damage is 2% of
Total Insured Values or a minimum of $100,000 in Tier 1 counties and all of
Florida. The deductible for flood damage is 5% or $1,000,000 if the location is
in Zone A or V. For all other flood damage the deductible is 5% or $100,000. All
other property claims are subject to $50,000 deductible.
 











--------------------------------------------------------------------------------








